Citation Nr: 1434655	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  08-37 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a right hand disability.

3. Entitlement to service connection for left hand disability.

4. Entitlement to service connection for residuals of a cerebrovascular accident (CVA).

5. Entitlement to service connection for arthritis.

6. Entitlement to service connection for a right ear deformity.

7. Entitlement to service connection for a left knee disability.

8. Entitlement to service connection for a right knee disability.

9. Entitlement to service connection for a lumbar spine disability.

10. Entitlement to service connection for bilateral hearing loss.

11. Entitlement to service connection for tinnitus.

12. Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David Huffmann, Attorney


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision, issued in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. All claims were denied in this decision.

In February 2012, the Board remanded these claims for further development, to include a decision review officer (DRO) hearing. In April 2013, the Veteran's representative withdrew the request for a hearing. 

The issues of entitlement to service connection for a psychiatric disability, right ear deformity, left knee disability, and hearing loss and tinnitus; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The current right hand disability, to include arthritis, is not related to a disease or injury in service. 

2. The current left hand disability is not related to a disease or injury in service. 

3. The CVA is not related to a disease or injury in service. 

4. Arthritis is not related to a disease or injury in service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a right hand disability, to include arthritis, are not met. 38 U.S.C.A. §§ 1110, 1112(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

2. The criteria for service connection for a left hand disability are not met. 38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303. 

3. The criteria for service connection for a CVA are not met. 38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303.

4. The criteria for service connection for arthritis are not met. 38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In July 2005 and March 2006 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013). 

While an October 2008 VA Aid and Attendance examination was conducted, no VA opinion was offered regarding the claims of service connection. A VA medical examination or opinion is necessary if the information and evidence of record does not contain sufficient evidence to decide the claim, but there is: (A) competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) evidence establishing that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309 and 3.313, manifesting during an applicable presumptive period (provided the claimant has the required service or triggering event to qualify for that presumption); and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2013). Part (C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service. 38 C.F.R. § 3.159(c)(4)(i)(C)(ii) (2013).

It is undisputed that the Veteran has diagnoses involving the right hand, the left upper extremity, osteoarthritis and CVA. However, as explained further below, the Board finds there is no evidence of an event, injury or disease in service or an indication that the current disabilities may be related to service. Therefore, an examination or opinion is not necessary. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

There is no additional assistance that would be reasonably likely to aid in substantiating the claims decided in this appeal. 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). Relevant private, service treatment, Social Security Administration (SSA), and VA records have been associated with the claims file. The duties to notify and to assist have been met. 

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013). 
Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes arthritis. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

In Walker, the Federal Circuit specifically held that § 3.303(b) did not apply to a claim based on age related hearing loss. VA has taken the position that sensorineural hearing loss, as a disease of the central nervous system, is a chronic disease subject to presumptive service connection and the continuity provisions of 38 C.F.R. § 3.303(b). See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995 (on file with VA). The Veteran's hearing loss has been diagnosed as sensorineural and the Board finds it qualifies as a chronic disease; the continuity of symptoms must be considered for the claim for service connection for bilateral hearing loss. 

Additionally, if a chronic disease is shown to a compensable degree within one year of service, service connection will be presumed. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. If a chronic disease is shown in service and at any time thereafter, service connection will also be conceded. 38 C.F.R. § 3.303(b). 

A presumption is afforded a veteran for injuries reportedly incurred in combat, even if they are not documented in service records. 38 U.S.C.A. § 1154(b) (West 2002). 

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves a three step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2013). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay evidence may be sufficient to provide a nexus between current disability and service). 

Right and Left Hand Disabilities

The Veteran contended in his June 2005 claim that his hands were often swollen and he received shots as treatment. In his March 2007 notice of disagreement, he stated he should have been provided an examination. When filing his November 2008 appeal, he stated that additional evidence would be provided, however, none was submitted. 

Service treatment records are silent for complaints, diagnoses or symptoms of hand problems. The January 1972 report of medical examination (RME) indicates that a clinical evaluation of the upper extremities was normal at separation. 

Post-service evidence shows that in April 2005, a private radiology report showed the Veteran reported a chronic history of hand pain and that he had a previous fracture of the right hand involving the fifth digit. The impression was a degenerative change of the right hand, involving the second and third digits. Evidence of previous trauma involved the proximal phalanx of the fifth digit; with no acute bony injury. 

In August 2005, a CCMH record noted that since having two strokes in April, the Veteran had suffered from occasional hypertonicity of the left hand. (According to Dorland's Illustrated Medical Dictionary, p 910 (31st ed. 2007), hypertonia is excessive tone of the skeletal muscles, so that they have increased resistance to passive stretching and reflexes are often exaggerated; this usually indicates upper motor neuron injury.) The same month, Dr. I.J.S. stated the Veteran had decreased strength and dexterity of the left upper extremity and difficulty with rapid alternating movements; occupational and physical therapy was recommended. An accompanying physical therapy record attributes this problem to the past strokes. 

A September 2007 occupational medical record (employee report of occupational pneumoconiosis) showed the Veteran reported several past accidents; to include: being hit by a trailer as a child, falling in a hole at work in the 1980s, and a head injury at work in 1970s. At the October 2008 aid and attendance VA examination, it was noted he had suffered a past transient ischemic attack (TIA). He had decreased grip and general strength in his left arm. 

Under 38 C.F.R. § 3.159(a)(2), the Veteran would be competent to report how his bilateral hand swelling was related to service, but he has offered no such explanation. He has only reported intervening injuries since service. 

There is no evidence that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309 and 3.313, manifesting during an applicable presumptive period (here, within one year from service for the right hand arthritis); and evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4)(i)(B)-(C) (2013). As explained further below, the CVA is not related to service, so even if a left hand disability could be attributed to that disability, service connection would not be warranted. See 38 C.F.R. § 3.310 (2013) (allowing service connection for secondary conditions when the original is service-connected). 

Two elements of service connection are missing for the claim of service connection for bilateral hand disabilities. There is no competent evidence showing in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability. Shedden, 381 F.3d at 1167. The weight of the evidence is against the claims, reasonable doubt does not arise, and the claims are denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

CVA

The Veteran stated when filing his June 2005 claim that he had had a small stroke. In his March 2007 notice of disagreement, he stated that additional evidence and a nexus opinion would be forthcoming, but none was submitted. His November 2008 appeal stated VA failed to assist by providing a medical examination. 

Service treatment records are silent for complaints, diagnoses or symptoms of a CVA or its residuals. The January 1972 RME showed a normal clinical evaluation of all systems and blood pressure was normal. 

Post-service records showed normal computed tomography (CT scans) of the head in August 2002 and April 2005, except for minimal sinus disease. In May 2005, a radiology report noted a diagnosis of vertigo and the finding was a subacute, small left cerebellar infarct compatible with a history of vertigo/loss of balance for several months. The following month, a CCMH record noted a CT was positive for an old lacunar infarct. Dr. I.J.S. wrote a note to the Veteran's employer stating he had a CVA with ambulatory dysfunction. 

A July 2005 CN record shows the Veteran was referred for evaluation of a cerebellar stroke, chronic dizziness. He had a stroke in April at work. He had spells since that time. An August 2005 CCMH physical therapy record noted he was unsteady when he walked, bumped into things and presented as status post cerebellar cerebrovascular accident. He had an ataxic gait pattern, occasional losses of balance and weakness throughout his left side. The same month, SSA noted past records regarding his stroke and determined that he was status post CVA, recovered with residuals. January 2006 records note another CVA occurred. In September 2007, an occupational medical record showed he reported a CVA and TIAs in 1995. 

The Veteran has not explained how his CVA was related to his service. The other evidence in the file also does not indicate the CVA is related to service. 38 C.F.R. § 3.159(c)(4)(i)(B).

There is no competent evidence showing in-service incurrence or aggravation of a CVA or a nexus to service. Shedden, 381 F.3d at 1167. The weight of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Arthritis

To the extent the Veteran has asserted he has arthritis in his back, knees, and hands, these issues are addressed separately.

In his June 2005 claim the Veteran asserted that he had arthritis. In his March 2007, notice of disagreement he stated that additional evidence would be provided. In his November 2008 appeal, he asserted VA failed to assist by providing a medical exam. 

As stated, the January 1972 RME shows the Veteran's joints were clinically normal. Post-service, an August 2002 JGH record noted a past history of arthritis, as did a July 2005 CN record. In January 2006, he attended a VA Agent Orange examination which noted joint pain and stiffness. As mentioned, in September 2007 he reported several intervening work accidents since service (to include falling in a hole in the 1980s and a head injury in 1970s). 

The Veteran is competent to report that he has arthritis under 38 C.F.R. § 3.159(a)(2), but has not articulated a reason as to why it is related to service and the service treatment records do not show diagnoses, symptoms or complaints related to arthritis generally. While the Veteran has alleged he was in combat, he has not even specifically stated where on the body he has arthritis. The Board does not find evidence of an event, injury or disease in service, or that arthritis manifested during the applicable presumptive period. § 3.159(c)(4)(i)(B). As a result, no VA examination is warranted. 

There is no competent evidence showing in-service incurrence or aggravation of arthritis or a nexus to service. Shedden, 381 F.3d at 1167. The weight of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a right hand disability is denied. 

Service connection for a left hand disability is denied. 

Service connection for a CVA is denied. 

Service connection for arthritis is denied. 



REMAND

Evidence in the file shows the Veteran is currently incarcerated. VA has an obligation to tailor its assistance, including scheduling examinations, for the circumstances of incarcerated veterans. See M21-1MR, Part III, Subpart IV, Chapter 3, Section A.11.d (2013). In May 2013, the AOJ only stated the institution where the Veteran is being held stated he was unable for transport for a VA examination. There was no inquiry as to whether the Veteran could be examined at the prison by VHA personnel, prison medical providers at VA expense or fee-basis providers contracted by VHA. Id. 

By statute, VA is prohibited from assigning a TDIU rating during any period in which a veteran is incarcerated in a Federal, State, local, or other penal institution or correctional facility for conviction of a felony. 38 U.S.C.A. § 5313(c) (West 2002). However, as the claim of service connection for PTSD is still on appeal, assignment before or after incarceration may still be possible. 

The Veteran has reported that he cut his right ear off as the result of a flash-back, or to "stop the voices in [his] head. This suggests that right ear deformity is secondary to the claimed psychiatric disability and the issues are inextricably intertwined.

The Veteran had a documented left knee injury in service, has reported current symptoms began in service and has been shown to have left sided weakness.  He has also reported current pain in his right knee and back and that these symptoms began in service.  The evidence crosses the low threshold to trigger the need for a VA examination or opinion.

Following a September 2010 VA audiology examination, the examiner opined that the current hearing loss was unrelated to service. This opinion was based in part on hearing having been found to be normal at service separation. The Veteran's service separation examination shows; however, that no audiological testing results were reported. Clarification is required.

Accordingly, the case is REMANDED for the following action:

1. In scheduling the Veteran for examination, consider whether it is feasible to provide an examination at the prison by VHA personnel, prison medical providers; or fee-basis providers contracted by VHA. M21-1MR, Part III, Subpart IV, Chapter 3, Section A.11.d. 

If examinations are not feasible, the AOJ should seek medical opinions without examinations.

2. An examiner should determine whether any current psychiatric disability is related to service. For purposes of this claim, a current psychiatric disability means any disability shown since June 27, 2005. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. If there are relevant records in Virtual VA or VBMS, these should be made available to the examiner or their contents should be summarized and provided to the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability is related to a disease or injury in service. The examiner should specifically note whether such disability is related to combat stressors.

If the Veteran has current PTSD, the examiner should comment on whether the disorder is a result of his fear of hostile enemy or terrorist activity in Vietnam. If the Veteran does not meet the criteria for the diagnosis of PTSD, the examiner should specify the criteria that are not met. 

The examiner should also discuss whether the Veteran's alcohol abuse disability was caused, or aggravated, by a psychiatric disability.

The examiner should opine whether the Veteran cut off his right ear as the result of a psychiatric disability.

The examiner must provide reasons for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

3. Provide a VA examination opinion to determine whether the Veteran has a current left or right knee or low back disability as the result of a disease or injury in service.  The examiner should review the relevant portions of the claims folder. The examiner should consider the documented left knee injury and the Veteran's reports. The examiner should provide reasons for the opinions.

4. Ask the examiner who provided the September 2010 audiology report to review the record. Considering that audiological testing was apparently not conducted at service separation; the examiner should opine whether the current hearing loss disability is in whole or part the result of noise exposure in service. 

If the hearing loss is related to service, the examiner should opine whether tinnitus is proximately due to, or aggravated by the hearing loss.

The examiner should provide reasons for the opinions.

5. Readjudicate the claim for a TDIU. 

6. If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC). The case should then be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


